ORDER
A jury in the Northern District of Illinois convicted Keith Kyser of conspiracy to possess with intent to distribute controlled substances in violation of 21 U.S.C. § 846. While his appeal remained pending, the Supreme Court issued its decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We remanded to ask whether the judge would have imposed a lesser sentence had he known that the guidelines were advisory. See United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.2005). The judge said yes, and therefore we VACATE Kyser’s sentence and REMAND for resentencing.